Liberty Insurance Corporation
                                                                       and Justin A




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 16, 2015

                                  No. 04-13-00614-CV

                                   Kathryne VAUSE,
                                       Appellant

                                            v.

             LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 07-2231-CV
                              William Old, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

    The Appellant’s Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. Time extended to January 20, 2015.


It is so ORDERED on January 16th, 2015.                             PER CURIAM


ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court